Citation Nr: 0214594	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease 
to include hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The appellant had active service from September 1970 to 
September 1973.  He had a relevant period of active duty for 
training from January 26, 1985 to February 9, 1985, while a 
member of the Army National Guard of Missouri from January 
1982 to January 1987. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran previously filed a claim for 
entitlement to service connection for nicotine dependence and 
coronary artery disease as secondary to nicotine dependence.  
In a February 1998 rating decision, the RO denied service 
connection for nicotine dependence as not well grounded and 
therefore, the RO did not decide whether the secondary 
service claim was well grounded.  Given that the merits of 
the claim for service connection of coronary artery disease 
have never been adjudicated, the Board finds that the RO 
acted appropriately in treating the instant claim as a new 
claim.


FINDING OF FACT

An early episode of coronary artery disease to include 
hypertension was manifested during a period of active duty 
for training. 


CONCLUSION OF LAW

Coronary artery disease to include hypertension was incurred 
in active duty for training.  38 U.S.C.A. §§ 101(2), 101(22-
24), 1110, 1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R.           §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2002) (to be 
codified at 38 C.F.R. § 3.159).  The requirements under the 
VCAA have been substantially met.  The appellant has been 
provided with adequate notice as to the evidence needed to 
substantiate his claim and the reason the claim was denied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
provided the appellant with a copy of the March 2001 rating 
decision and the July 2001 Statement of the Case.  The RO 
obtained the evidence necessary to substantiate the 
appellant's claim.  The RO retrieved the appellant's service 
medical records, reserve medical records, and pertinent 
service records.  The appellant was afforded a VA 
examination, which included a medical opinion, in January 
2002.  The RO also afforded the appellant a personal hearing 
in November 2001.  Private medical records identified by the 
appellant and relevant to the current appeal were obtained 
previously by the RO.  The appellant has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the Board 
concludes that the duties to notify and assist have been 
satisfied, and the Board will proceed with appellate review.

The appellant's active duty service medical records show that 
the appellant reported a positive response to the question of 
whether he had or ever had high or low blood pressure on the 
Report of Medical History portion of the March 1970 entrance 
examination report.   The appellant reported that he was 
informed that he had high blood pressure at a college 
physical examination and there was no follow-up. Nonetheless, 
no diagnoses of high blood pressure or cardiovascular 
disorder were made during this period of active duty.  All 
chest x-rays were negative.

The appellant's reserve service medical records show that an 
August 1975 examination report was negative for complaints of 
or findings of a cardiovascular heart disorder or high blood 
pressure.  The chest x-ray was negative.  A January 1982 
reserve enlistment examination report was also negative for 
findings of a cardiovascular disorder or high blood pressure.  
The chest x-ray was negative.  It was noted that the 
appellant related that he was told that his blood pressure 
was borderline elevated when he was last checked.  It was 
also noted that no medication was prescribed at that time.  
An individual sick slip showed that the appellant was seen on 
February 6, 1985 for complaints of chest pain.  The Statement 
of Medical Examination and Duty Status indicated that the 
veteran was on active duty for training from January 26, 1985 
to February 9, 1985 at that time.  The diagnosis was muscle 
spasm versus hiatal hernia.  The appellant was followed up on 
February 12, 1985 and he was diagnosed with costochondritis.  
The February 1986 periodic examination report showed that the 
appellant's blood pressure was noted as elevated.  A chest x-
ray revealed notched ribs, but was otherwise negative.  The 
December 1986 examination report noted an abnormal chest x-
ray.  The appellant was found disqualified from service due 
to finding coarctation of the aorta.  The appellant 
complained of substernal chest pain with sudden movements.  
He reported that he had had high blood pressure since 1982, 
but was not treated.  He also reported that he was told that 
his blood pressure was due to anxiety and that his chest pain 
was due to bursitis.  

While the appellant complained of chest pain that resulted in 
a diagnosis of costochondritis for which he received 
treatment and elevated blood pressure was noted once, the 
foregoing evidence shows that the appellant was never 
diagnosed with coronary artery disease or hypertension during 
active duty or active duty for training.   

Private medical records from Cardiovascular Surgeons of SEMO 
show that the appellant underwent a coarctation repair in 
November 1989.  Southeast Missouri Hospital records show 
diagnoses of coarctation of the aorta and intermittent 
hypertension in November 1989 and arteriosclerotic heart 
disease in July 1994.  Ferguson Medical Group/Missouri Delta 
Medical Center dated from June 1994 to October 19997 show 
diagnoses of coronary artery disease, status post right 
coronary artery angioplasty, status post myocardial 
infarction, hyperlipidemia, and mild hypertension.  The 
evidence clearly shows that the appellant currently suffers 
from coronary artery disease and hypertension.

The appellant presented testimony at a personal hearing 
before the RO in November 2001.  He testified that he had no 
history of elevated blood pressure or heart disease until 
1985.  On February 6, 1985, he developed chest pains within a 
half-hour to an hour after he finished his calisthenics 
session while sitting down in the personnel records room.  He 
also experienced some shortness of breath during the episode, 
but did not recall whether he experienced dizziness.  He 
maintained that he had never had chest pain like that before.  
The appellant testified that he continued to experience 
episodes of dizziness in December 1986.  He first saw Dr. 
S.G.J. in the summer of 1989.  The veteran testified that he 
received no treatment for coronary artery disease and 
hypertension from 1986 to 1989, and that he was not 
prescribed "maintenance medicines" until 1992.  

The appellant submitted a letter from Dr. S.G.J. to provide 
evidence that his current cardiovascular disorder was related 
to his reserve service.  In Dr. S.G.J.'s letter, he noted 
that he reviewed the medical records-including the 
appellant's service medical records and reserve service 
medical records.  He opined that it was likely as not that 
the appellant's current coronary artery disease manifested as 
early as the episode of chest pain that he was treated for on 
February 6, 1985. 

The RO obtained a VA medical opinion in January 2002.  The 
examiner 
examined all the blood pressures noted during the veteran's 
military service.  The examiner concluded that he found no 
information that would lead him to the determination that the 
isolated incident of elevated blood pressure and the one 
episode of chest pain that was diagnosed as costochondritis 
with cardiovascular within normal limits, would be considered 
early manifestations of later development of coronary artery 
disease.  The examiner noted that with the information 
received, he could not correlate the two problems that 
manifested with the isolated chest pain that was diagnosed as 
muscle spasm versus hiatal hernia and finally 
costochondritis.  

The January 2002 VA examiner also noted that it was not clear 
whether Dr. S.G.J. had reviewed any of the appellant's active 
duty records or whether he was speculating.  On the contrary, 
the Board notes that Dr. S.G.J. indicated that he had 
reviewed the service/reserve medical records.  There is no 
basis to believe that Dr. S.G.J. speculated.  Both Dr. S.G.J. 
and the January 2002 VA examiner's opinions are based on 
review of all the medical records.  Thus, there are two 
opinions of record that are equally probative of the 
appellant's claim.  (Dr. S.G.J.'s letter is construed as 
including hypertension.)  As the evidence is in relative 
equipoise, the Board resolves all reasonable doubt in the 
appellant's favor and grants the claim.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service-connection for coronary artery disease to include 
hypertension is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

